DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/2/21, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brady et al. (U.S. PG Pub. # 2002/0131715 A1) in view of Rickman et al. (U.S. Patent # 6,108,472).

Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
            The numerous references and materials listed on the submitted 11 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key 
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 240 documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.


Allowable Subject Matter
Claims 23 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optoelectronic memory stack mounted on the interposer laterally spaced from the optoelectronic computing chip, the optoelectronic computing chip and the optoelectronic 
The closest relevant prior art Brady et al. (U.S. PG Pub. # 2002/0131715 A1) teaches the interposer (2) being a rib waveguide (5) but fails to teach or suggest an optoelectronic memory stack mounted on the interposer or wherein the interposer comprises a second optoelectronic chip.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Allowable Subject Matter
Claims 27 – 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus comprising, among other things, a third bond along the optical interface, the third bond comprising a direct bond between a first electrical contact of the first set of electrical contacts and a second electrical contact of the second set of electrical contacts.
	The closest relevant prior art of record, Brady et al. (U.S. PG Pub. # 2002/0131715 A1) in view of Rickman et al. (U.S. Patent # 6,108,472), teaches the optical contacts making direct bonds (par. 0020, fig. 2) but fails to teach or suggest electrical contacts making direct bonds as claimed.
. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (U.S. PG Pub. # 2002/0131715 A1) in view of Rickman et al. (U.S. Patent # 6,108,472).
	In Re claims 1 – 9 and 11, ‘715 teaches an apparatus, comprising; a chip (3) comprising a first optical conduit (7) on a first side of an optical interface; an interposer comprising a second optical conduit (2) on a second side of the optical interface; a first bond along the optical interface, the first bond comprising a direct bond between outer claddings (7, 8A, 3 and 4) of the first optical conduit and the second optical conduit; and a second bond along the optical interface, the second bond comprising a direct bond between inner cores (5 and 7B) of the first optical conduit and the second optical conduit. Furthermore, ‘715 teaches using a light source or a light receiver (par. 0033); 
wherein the optoelectronic chip comprises a first planar surface (8C) exposing a cross-section of the first optical conduit (fig. 2), the first optical conduit comprising a first inner core (7B) and a first outer cladding (7) around the first inner core; and the interposer comprises an optical component (2 and 4) on the second side of the optical interface, the optical component comprising a second planar surface (fig. 2) exposing a cross-section of the second optical conduit, the second optical conduit comprising a second inner core (2) and a second outer cladding (4) around the second inner core, the first outer cladding directly bonded to the second outer cladding and the first inner core directly bonded to the second inner core (par. 0020, fig. 2A); 
wherein one or both of the optoelectronic chip and the optical component comprise an optical waveguide (2 or 7 or 7 and 8); 
wherein the first bond comprises a direct oxide bond formed at room temperature, and the second bond is formed at an annealing temperature of the direct oxide bond (par. 0020);

wherein a composition of a first outer cladding of the first optical conduit and a second outer cladding of the second optical conduit is selected from the group consisting of SiO2, a low k dielectric material, a polymer, a polyimide, a benzocyclobutene (BCB), and a parylene (low dielectric material has no metes or bounds as low is not referenced with another material thus the material of ‘715 has a low k dielectric material as claimed);
further comprising an optical interface between the first optical conduit and the second optical conduit with a noncircular cross-section in a plane of the optical interface (@ 2A);
wherein the optical interface further comprises a joint having a noncircular cross-section between the first outer cladding of the first optical conduit and a second outer cladding of the second optical conduit in the plane of the optical interface (figs. 1 and 2); and wherein the optical interface further comprises a noncircular joint between a first inner core of the first optical conduit and the second inner core of the second optical conduit (figs. 1 and 2);
wherein the optical interface comprises a rectangular cross-section, a square cross-section, or a polygonal cross-section in a plane of the optical interface (figs. 1 and 2);
wherein the first bond and the second bond join the first optical conduit and the second optical conduit together in a layerless joint with no intervening layers between the first optical conduit and the second optical conduit (par. 0021); and wherein the first bond and the second bond join the first optical conduit and the second optical conduit together in a gapless joint with no intervening gap between the first optical conduit and the second optical conduit (par. 0021).



	‘472 teaches coupling a photodiode (9) and laser (10) to a rib waveguide (12) and to an external fiber (11). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of incorporating a photodiode and laser onto the same chip as the rib waveguide and connecting optical fibers, as taught by ‘472, to modify ‘715 to incorporate a laser or photodiode onto chip 3 thus allowing for an optoelectronic chip that has preset optical alignment of lasers or photodiodes with respect to the array of rib waveguides thus making for a more robust and useful optical coupling device. 

In Re claim 10, the previous combination teaches wherein one of the first optical conduit or the second optical conduit on one side of the optical interface has a noncircular, rectangular, polygonal, or square cross-section (fig. 1) but is silent to the other optical conduit has a circular cross-section in the plane of the optical interface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for fiber (7) of ‘715 to be circular cross section as most fibers on the market are circular in cross section so as to allow for infinite bending positions without undue stress and are cost efficient in obtaining.
In Re claim 12, the previous combination teaches the apparatus of claim 1 but is silent to electrical contacts associated with each of the first optical conduit and the second optical conduit, wherein a first set of electrical contacts of the first optical conduit are direct oxide bonded to a second set of electrical contacts of the second optical conduit at the optical interface.


In Re claim 22, the previous combination is silent to wherein the optoelectronic chip comprises an optoelectronic computing chip. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an optoelectronic computing chip with the optoelectronic chip of the previous combination so as to process transmitting and/or receiving signals within the same package thus making a more versatile device. 

	 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874